Exhibit 10.4

AMENDMENT TO FRANK’S INTERNATIONAL N.V.

RESTRICTED STOCK UNIT (RSU) AGREEMENT

REGARDING THE FEBRUARY, 2015 STOCK AWARD

This amendment to Frank’s International N.V. Restricted Stock Unit (RSU)
Agreement (“Agreement”) Regarding the February, 2015 Stock Award is entered into
pursuant to Section 9 of the Agreement by the undersigned employee (hereinafter
“You” or “Your”) and Frank’s International N.V. (hereinafter “Frank’s”). You
agree to the terms of this Amendment in consideration of the following:

1. Consideration. After your voluntary termination of employment with Frank’s
ends on                             , you will receive:

 

  a. Continued vesting of any Restricted Stock Units (RSU) previously awarded in
February, 2015 as if you retired per Section 3(b) of the Agreement.

2. Non-Competition. In exchange for the above consideration, you hereby agree
that you are subject to the terms of the document entitled Exhibit A
Non-Competition and Non-Solicitation for Continued Vesting Following Retirement
or Involuntary Termination of Employment attached to the Agreement for two years
after your voluntary separation to the same extent as if your voluntary
termination satisfied the definition of “retirement” as set forth in
Section 2(e) of the Agreement.

3. Separation and General Release Agreement. This Amendment is being provided to
you pursuant to the terms of that certain Separation and General Release
Agreement (“Separation Agreement”) between you and Frank’s International, LLC
(“Employer”) with respect to the end of your employment with Employer. This
Amendment shall be deemed an attachment to the Separation Agreement, and the
review and revocation periods, as applicable, set forth in the Separation
Agreement shall apply with respect to this Amendment.

 

FRANK’S INTERNATIONAL N.V. By:       Name:   Title:

 

EMPLOYEE   Print Name:    